16 N.J. 483 (1954)
109 A.2d 422
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
JAMES CULVER, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Submitted November 22, 1954.
Decided November 29, 1954.
Mr. Leon Gerofsky and Mr. William E. Ozzard for the appellant.
Mr. James Culver, in propria persona, for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Eastwood in the court below.
For affirmance  Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  6.
For reversal  Chief Justice VANDERBILT  1.